DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment of October 14, 2020 has been fully and carefully considered.  Applicant’s amendment to the abstract and to the specification is acknowledged.  The abstract still includes what is considered to be legal phraseology which will be corrected by the Examiner in an Examiner’s Amendment.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract:

Delete the abstract dated 10-14-2020 and insert the following new abstract --

A method for systematically controlling rapid proliferation of cyanobacteria cells in lakes in spring is described.  The method applies physical, biological and chemical methods in an integrated and synergistic manner and includes using flexible enclosures to close a control water area and using modified soil to adsorb and settle algal cells; coupling four technologies including algae control by fish, algae control by biological floating islands, algae inhibition by plants and algae control by microorganisms; and using H202 to kill algae and using 40%FeCl3+CaCO3 and 50% Ca(N03)2 to treat sediment. The method 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or suggest either singularly or in combination a method for controlling rapid proliferation of cyanobacterial cells in lakes, the method includes the steps of utilizing a flexible enclosure to enclose a predetermined area of lake water which includes algae or cyanobacteria cells, dosing enclosed water with hydrogen peroxide to kill the algae and treating the sediment or soil by injecting  FeCl3, CaCO3 and Ca(NO3)2 into the surface sediment for controlling the phosphorous release of the bottom sediment and to promote the denitrification and achieve nitrogen removal.  Followed by arranging a floating island of floating plant beds, aquaculture net cages and biofilms in the enclosed water area and to breed filtering feed fish and shellfish and to promote the natural grown of periphyton; and deploying snails into the lake bed of the algae control water area.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 2005-0896280 teach improving reservoir water quality by using freshwater shell fish such as sesame clam which permits the growth of large submerged plants which increases water clarity, decrease phytoplankton and increasing dissolved nutrients.  CN101591040 teach a method for preventing and controlling water bloom pollution organism in eutrophicated water.  The method includes spraying the water body with a natural plant algae inhibiting agent to suppress the growth of algae.  The method also uses floating islands for planning aquatic plants.  Li et al. teaches the “Influence of zeta potential on the flocculation of cyanobacteria cells using chitosan modified soil.”  Lei et al. teach a water treatment composition which includes hydrogen peroxide and first and second stabilizing agents, wherein the first stabilizing agent comprises a picolinic acid or salt thereof and a second stabilizing agent HEDP phosphonic acid which when added as a water treatment kills or inhibits the growth of microorganisms such as algae, cyanobacteria.  Bettle, III et al. teach a method of reducing at least one of nitrogen, carbon and phosphorus in a lagoon.  Nicholas et al. teach chelating base products for use in water based system treatments.  Dube et al. teach a system and method for treating waste water by means of passive phosphorus capture.  Northrop teach a process for the treatment of biological materials and wastewater.  Wieholter et al. teach a method of removing components from an aqueous medium by dispensing a composition comprising one or more of zinc chloride, calcium chloride, zirconium acetate and zirconium oxychloride to an aqueous medium.  Rajalekshmi et al. teach a method improving water quality by adding an effective amount Quercus infectoria nut gall powder to the water to prevent excessive proliferation of pathogenic bacterial species. Austin et al. teach integrated tidal wastewater treatment which includes a vertical flow marsh cell adapted to contain plants having roots positioned to contact water flowing through the vertical flow marsh.  Vanotti et al. teach a process for removal of solids, pathogens, nitrogen and phosphorus from municipal and agricultural waste water.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771